IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                    NO. PD–0579–12



                        SARA KATHERINE CLAY, Appellant

                                             v.

                                THE STATE OF TEXAS

        ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
                FROM THE TENTH COURT OF APPEALS
                           HILL COUNTY

              M EYERS, J., filed a dissenting opinion.

                                DISSENTING OPINION

       If the legislature had meant to allow warrants to be sworn to by telephone, it would

have said so. The majority here is doing exactly what the majority did in Spence v. State,

325 S.W.3d 646 (Tex. Crim. App. 2010), by broadening a statute beyond what the

legislature intended. The majority here correctly points out that our Court should

construe the statutory language and not enlarge upon it, and that only the legislature can

amend or supplement the statute to specifically regulate the process of obtaining a search
                                                                         Clay dissent–Page 2

warrant by electronic means. Nevertheless, the majority still concludes that the

telephonic warrant application was permissible in this case.

       I would hold that only the legislature can expand the statute to allow search

warrants to be obtained telephonically, and it has yet to do so. Therefore, I respectfully

dissent.




                                                         Meyers, J.




Filed: January 9, 2013

Publish